Exhibit 10.6

[Execution]

AMENDMENT NO. 5 TO

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT, dated as of April 5, 2007, by
and among Spartan Stores, Inc., a Michigan corporation (“Lead Borrower”),
Spartan Stores Distribution, LLC, a Michigan limited liability company (“Stores
Distribution”), UWG Company, formerly known as United Wholesale Grocery Company,
a Michigan corporation (“United”), Market Development Corporation, a Michigan
corporation (“MDC”), Spartan Stores Associates, LLC, a Michigan limited
liability company (“Associates”), Family Fare, LLC, a Michigan limited liability
company (“Family Fare”), MSFC, LLC, a Michigan limited liability company
(“MSFC”), Seaway Food Town, Inc., a Michigan corporation (“Seaway”), The Pharm
of Michigan, Inc., a Michigan corporation(“Pharm”), Valley Farm Distributing
Co., an Ohio corporation (“Valley Farm”), Gruber’s Food Town, Inc., a Michigan
corporation (“Gruber Food Town”), Gruber’s Real Estate, LLC, a Michigan limited
liability company (“Gruber RE”), Prevo’s Family Markets, Inc., a Michigan
corporation (“Prevo”), Custer Pharmacy, Inc., a Michigan corporation (“Custer”),
Buckeye Real Estate Management Co., an Ohio corporation (“Buckeye”), Spartan
Stores Fuel, LLC, a Michigan limited liability company (“Spartan Fuel”, and
together with Lead Borrower, Stores Distribution, United, MDC, Associates,
Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber Food Town, Gruber RE,
Prevo, Custer and Buckeye, each individually a “Borrower” and collectively,
“Borrowers”), Spartan Stores Holding, Inc., a Michigan corporation (“Holding”),
SI Insurance Agency, Inc., a Michigan corporation (“SI”), JFW Distributing
Company, a Michigan corporation (“JFW”), LLJ Distributing Company, a Michigan
corporation (“LLJ”, and together with Holding, SI and JFW, each individually a
“Guarantor” and collectively, “Guarantors”), the parties to the Loan Agreement
(as hereinafter defined) from time to time as lenders (each individually, a
“Lender” and collectively, “Lenders”) and Wachovia Capital Finance Corporation
(Central), formerly known as Congress Financial Corporation (Central), an
Illinois corporation, in its capacity as agent for Lenders (in such capacity,
“Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Agent on behalf of Lenders) have
made and may make loans and advances and provide other financial accommodations
to Borrowers as set forth in the Loan and Security Agreement, dated December 23,
2003, by and among Borrowers, Guarantors, Agent and Lenders, as amended and
supplemented by Amendment No. 1 to Loan and Security Agreement, dated as of
July 29, 2004, and Amendment No. 2 to Loan and Security Agreement, dated as of
December 22, 2004, Amendment No. 3 to Loan and Security Agreement, dated as of
December 9, 2005 and Amendment No. 4 to Loan and Security Agreement, dated as of
March 17, 2006 (as the same now exists and is amended and supplemented pursuant
hereto and may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and the other Financing
Agreements (as defined therein); and



--------------------------------------------------------------------------------

WHEREAS, Lead Borrower has requested Agent and Lenders agree to certain
amendments to the Loan Agreement, and Agent and Lenders are willing to agree to
such amendments, subject to the terms and conditions herein; and

WHEREAS, by this Amendment No. 5, Borrowers, Guarantors, Agent and Lenders
desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definitions.

(a) As used herein, the following terms shall have the meanings given to them
below, and the Loan Agreement and the other Financing Agreements are hereby
amended to include, in addition and not in limitation, the following
definitions:

(i) “Amendment No. 5” shall mean this Amendment No. 5 to Loan and Security
Agreement by and among Borrowers, Guarantors, Agent and Lenders, as it now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(ii) “Amendment No. 5 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 5 shall have been
satisfied or waived in writing.

(iii) “Fixed Charge Coverage Ratio” shall mean, as to any Person, with respect
to any period, the ratio of (a) the amount equal to EBITDA of such Person for
such period to (b) the Fixed Charges of such Person for such period.

(iv) “Fixed Charges” shall mean, as to any Person, with respect to any period,
the sum of, without duplication, (a) all Interest Expense during such period,
plus (b) all Capital Expenditures during such period, plus (c) all regularly
scheduled (as determined at the beginning of the respective period) principal
payments in respect of Indebtedness for borrowed money (excluding payments in
respect of Revolving Loans which do not result in a reduction of the Maximum
Credit, but including principal payments in respect of the Term B-1 Loans) and
Indebtedness with respect to Capital Leases (and without duplicating items
(a) and (c) of this definition, the interest component with respect to
Indebtedness under Capital Leases) during such period, plus (d) taxes paid
during such period in cash, plus (e) the amount of reductions in the Fixed Asset
Availability (without duplication in respect of any payments made as a result of
such reduction) during such period.

(b) As used herein, the following terms shall have the meanings given to them
below, and as of the Term B-1 Loan Funding Date, the Loan Agreement and the
other Financing Agreements shall be amended to include, in addition and not in
limitation, the following definitions:

 

 

2



--------------------------------------------------------------------------------

(i) “Enforcement Action” shall mean the exercise by Agent (or its assignee or
designee) of any of its material enforcement rights and remedies as a secured
creditor hereunder or under the other Financing Agreements, applicable law or
otherwise, in respect of any of the Collateral, at any time following the
occurrence of an Event of Default (including, without limitation, the demand for
the immediate payment of all or any portion of the Obligations, the solicitation
of bids from third parties to conduct the liquidation or collection of any of
the Collateral, the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers or other third parties
for the purposes of valuing, marketing, promoting and selling any of the
Collateral, making a motion seeking to lift the automatic stay in any bankruptcy
or insolvency proceeding, or opposing the sale of assets constituting Collateral
in any bankruptcy or insolvency proceeding, the commencement of any action to
foreclose on the security interests or liens of Agent in all or any material
portion of the Collateral or commencement of any legal proceedings or actions
against Borrowers or with respect to all or any portion of the Collateral).

(ii) “Priority Event” shall mean the occurrence of any one or more of the
following: (A) the occurrence and continuance of an Event of Default under
Section 10.1(a)(i) of the Loan Agreement with respect to any Borrower’s failure
to pay when due any of the Obligations arising pursuant to the Revolving Loans
(including principal, interest, fees and expenses attributable thereto); (B) the
occurrence and continuance of an Event of Default under Sections 10.1(e),
10.1(f) or 10.1(g) of the Loan Agreement; or (C) the occurrence of any other
Event of Default and the acceleration of the payment of all or a material
portion of the Obligations.

(iii) “Required Term B-1 Loan Lenders” shall mean, at any time, those Term B-1
Loan Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of
the aggregate of the Term B-1 Loan Commitments of all Term B-1 Loan Lenders.

(iv) “Revolving Loan Commitment” shall mean, at any time, as to each Revolving
Loan Lender, the principal amount set forth on Exhibit A to this Amendment No. 5
for such Lender or on Schedule 1 to the Assignment and Acceptance Agreement
pursuant to which any person becomes a Revolving Loan Lender after the Amendment
No. 5 Effective Date in accordance with the provisions of Section 13.7 of the
Loan Agreement, as the same may be adjusted from time to time in accordance with
the terms hereof; sometimes being collectively referred to herein as “Revolving
Loan Commitments”; provided, that, effective on the first day of each calendar
month commencing with the first day of the month immediately following the Term
B-1 Loan Funding Date, the Revolving Loan Commitment of each Revolving Loan
Lender which also has a Term B-1 Loan Commitment shall be increased based on its
Pro Rata Share so that the aggregate amount of the Revolving Loan Commitments
equal the amount of the Revolving Loan Limit as so increased as of such day.

(v) “Revolving Loan Lender” shall mean a Lender with a Revolving Loan
Commitment; sometimes being referred to herein collectively as “Revolving Loan
Lenders”.

(vi) “Revolving Loan Limit” shall mean, at any time, the amount equal to the
Maximum Credit minus the then outstanding Total Term B-1 Loan Commitments.

 

3



--------------------------------------------------------------------------------

(vii) “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Revolving Loan Lender or by Agent or the account of any Revolving
Loan Lender on a revolving basis pursuant to the Credit Facility (involving
advances, repayment and readvances) as set forth in Section 2.1 of the Loan
Agreement.

(viii) “Term B-1 Loans” shall mean the term loans made by or on behalf of any
Term B-1 Loan Lender or by Agent for the account of any Term B-1 Loan Lender as
set forth in Section 2.1 of this Amendment No. 5.

(ix) “Term B-1 Loan Action Default” shall mean an Event of Default under
Sections 10.1(a)(i), 10.1(d), 10.1(e), 10.1(f), 10.1(i), 10.1(l) or 10.1(m), or
10.1(a)(ii) and 10.1(a)(iii) of the Loan Agreement (to the extent arising as a
result of the failure to comply with Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12,
9.17 or 9.18 of the Loan Agreement), in each case after giving effect to all
applicable cure periods, if any.

(x) “Term B-1 Loan Commitment” shall mean, at any time, as to each Term B-1 Loan
Lender, the principal amount set forth on Exhibit B to this Amendment No. 5 for
such Lender or on Schedule 1 to the Assignment and Acceptance Agreement pursuant
to which any Lender becomes a Term B-1 Loan Lender (or increases its Term B-1
Loan Commitment) after the Amendment No. 5 Effective Date in accordance with the
provisions of Section 13.7 of the Loan Agreement, as the same may be adjusted
from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Term B-1 Loan Commitments”; provided, that,
effective on the first day of each calendar month commencing with the first day
of the month immediately following the Term B-1 Loan Funding Date, the Term B-1
Loan Commitment of each Term B-1 Loan Lender shall be decreased by the principal
payments made in respect of the Term B-1 Loans in accordance with Section 2.1(b)
of this Amendment No. 5 based on its Pro Rata Share so that the aggregate amount
of the Term B-1 Loan Commitments equal the principal amount of the Term B-1
Loans then outstanding.

(xi) “Term B-1 Loan Funding Date” shall mean the date on which the Term B-1 Loan
Lenders make the Term B-1 Loans to Borrowers.

(xii) “Term B-1 Loan Interest Rate” shall mean a rate equal to two and one-half
(2.50%) percent per annum in excess of the Adjusted Eurodollar Rate (as such
rate is determined from time to time in accordance with the Loan Agreement),
provided, that, the Term B-1 Loan Interest Rate shall be four and one-half
(4.50%) percent per annum in excess of the Adjusted Eurodollar Rate, at the
option of the Required Term B-1 Loan Lenders, after notice to Agent, for the
period from and after the date of the occurrence of any Event of Default, and
for so long as such Event of Default is continuing as determined by Agent,
notwithstanding anything to the contrary contained herein, if any of the
conditions described in Sections 3.3(b)(i), 3.3(b)(ii) or 3.3(b)(iii) of the
Loan Agreement exist with respect to Eurodollar Rate Loans, or if the adoption
of or any change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof, in each case, occurring after the
Amendment No. 5 Effective Date shall make it unlawful for a Term B-1 Loan Lender
to make or maintain loans based on the Adjusted Eurodollar Rate, then such Term
B-1 Loan Lender may, at its option, after notice to Agent, convert the interest
rate on the Term B-1 Loan owing to it to one (1%) percent per annum in

 

4



--------------------------------------------------------------------------------

excess of the Prime Rate (or at the option of such Term B-1 Loan Lender, after
notice to Agent, for the period from and after the date of the occurrence of any
Event of Default, and for so long as such Event of Default is continuing as
determined by Agent, to three (3%) percent per annum in excess of the Prime
Rate), and if at any time Agent does not receive a request from Lead Borrower
for the Term B-1 Loans to continue as Eurodollar Rate Loans for an additional
Interest Period in accordance with Section 3.1(b) of the Loan Agreement, such
request shall be deemed made for an Interest Period of one (1) month duration.

(xiii) “Term B-1 Loan Lender” shall mean a Lender with a Term B-1 Loan
Commitment; sometimes being referred to herein collectively as “Term B-1 Loan
Lenders”.

(xiv) “Total Term B-1 Loan Commitments” shall mean, at any time, the aggregate
amount of the Term B-1 Loan Commitments, not to exceed the amount of
$25,000,000.

1.2 Amendment to Definitions.

(a) Each of the defined terms in the Loan Agreement or any of the other
Financing Agreements set forth below shall be deemed to be amended and restated
in their entirety to have the meaning as to such term set forth below:

(i) “Applicable Margin” means, at any time, as to the interest rate for Prime
Rate Loans and the interest rate for Eurodollar Rate Loans the applicable
percentage (on a per annum basis) set forth below if the Monthly Average Excess
Availability for the immediately preceding calendar month is at or within the
amounts indicated for such percentage:

 

Tier

  

Monthly Average
Excess Availability

     Applicable
Prime
Rate Margin    Applicable
Eurodollar
Rate Margin

1

  

$50,000,000 or more

     0%    1 1/4 %

2

  

Greater than or equal to

$30,000,000 and less

than $50,000,000

     0%    1 1/2 %

3

  

Greater than or equal to

$15,000,000 and less

than $30,000,000

     1/4 %    1 3/4 %

4

  

Less than $15,000,000

     1/2 %    2 %

provided, that, the Applicable Margin shall be calculated and established once
each calendar month based on the Monthly Average Excess Availability for the
immediately preceding calendar month and shall remain in effect until adjusted
thereafter as of the first day of the next month. In the event that at any time
after the end of a calendar month the Monthly Average Excess Availability for
such calendar month used for the determination of the Applicable Margin

 

5



--------------------------------------------------------------------------------

was greater than the actual amount of the Monthly Average Excess Availability
for such calendar month, the Applicable Margin for such prior calendar month
shall be adjusted to the applicable percentage based on such actual Monthly
Average Excess Availability and any additional interest for the applicable
period as a result of such recalculation shall be promptly paid to Agent.

(ii) “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth on Exhibit C to this Amendment No. 5 for each Lender or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which any
person that becomes a Lender hereunder after the date hereof in accordance with
the provisions of Section 13.7 of the Loan Agreement, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “Commitments”.

(iii) “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to:

(A) the lesser of: the Borrowing Base and the Maximum Credit (in each case under
(1) or (2) after giving effect to any Reserves other than any Reserves in
respect of Letter of Credit Accommodations), minus

(B) the sum of: the amount of all then outstanding and unpaid Obligations of
such Borrower (but not including for this purpose Obligations of such Borrower
arising pursuant to any guarantees in favor of Agent and Lenders of the
Obligations of the other Borrowers or on and after the Term B-1 Loan Funding
Date, the then outstanding aggregate principal amount of the Term B-1 Loans or
any outstanding Letter of Credit Accommodations), plus the amount of all
Reserves then established in respect of Letter of Credit Accommodations, plus
the aggregate amount of all then outstanding and unpaid trade payables and other
obligations of such Borrower which are outstanding more than thirty (30) days
past due as of such time (other than trade payables or other obligations being
contested or disputed by such Borrower in good faith), plus without duplication,
the amount of checks issued by such Borrower to pay trade payables and other
obligations which are more than thirty (30) days past due as of such time (other
than trade payables or other obligations being contested or disputed by such
Borrower in good faith), but not yet sent.

(iv) “Fixed Asset Availability” shall mean the amount equal to the lesser of:
(A) the Fixed Asset Availability Limit; or (B) the sum of: seventy (70%) percent
of the fair market value of Eligible Real Property as set forth in the most
recent acceptable appraisal (or acceptable updates of existing appraisals) of
such Real Property received by Agent in accordance with Section 7.4 hereof, plus
eighty-five (85%) percent of the forced liquidation value of the Eligible
Equipment as set forth in the most recent acceptable appraisal (or acceptable
updates of existing appraisals) of such Equipment received by Agent in
accordance with Section 7.4 hereof, net of estimated liquidation expenses, costs
and commissions; provided, that, commencing on May 1, 2007, the Fixed Asset
Availability shall be reduced as of the first day of each month, commencing on
May 1, 2007, by an amount equal to the Fixed Asset Availability Limit divided by
one hundred and eighty (180).

 

6



--------------------------------------------------------------------------------

(v) “Maximum Credit” shall mean the amount of $225,000,000; provided, that, at
the request of Borrowers, Maximum Credit shall be increased to an amount not to
exceed $275,000,000 upon the satisfaction of each of the following conditions as
determined by Agent: (a) such financial institutions as are necessary to fund
such increased Commitment (which financial institutions shall be satisfactory to
Agent in its sole good faith discretion) have become Lenders in accordance with
Section 13.7 hereof and Borrowers have paid such additional Lenders all closing
and other fees associated therewith and (b) at the time of such request or
increase, no Default or Event of Default shall exist or have occurred and be
continuing.

(vi) “Prescription File Availability” shall mean the lesser of: eighty
(80%) percent of the “net orderly liquidation value” of the Eligible
Prescription Files based on the most recent acceptable appraisal thereof
received by Agent using the average of the average recovery under each of the
percent of script sales method, the dollars per average number of scripts filled
per week method and the percent of past year script margin method (or such other
methodology or methodologies as may be acceptable to Agent), net of estimated
liquidation expenses, costs (such costs and expenses not to be duplicated with
the liquidation expenses of the Inventory) and commissions, or $50,000,000.

(b) The definition of “EBITDA” is hereby amended by adding the words “or any
replacement tax thereof” following the word “Treasury” in subsection
(e) thereof.

(c) As of the Term B-1 Loan Funding Date, each of the defined terms in the Loan
Agreement or any of the other Financing Agreements set forth below shall be
deemed to be amended and restated in their entirety to have the meaning as to
such term set forth below:

(i) “Lenders” shall mean, the financial institutions who are signatories to the
Loan Agreement as Lenders and other persons made a party to the Loan Agreement
as a Lender in accordance with Section 13.7 of the Loan Agreement, and their
respective successors and assigns, including the Revolving Loan Lenders and the
Term B-1 Loan Lenders, each sometimes being referred to individually as a
“Lender”; except that for purposes of Sections 1.56, 1.74, 1.101, 2.1, 2.2, 3.1,
3.2, 3.3, 6.10, 12.8 and 13.1(c) of the Loan Agreement, all references to the
term “Lenders” in such Sections shall be deemed and each such reference is
hereby amended to mean the Revolving Loan Lenders only.

(ii) “Loans” shall mean the Revolving Loans and the Term B-1 Loans, sometimes
referred to individually as a “Loan”, except that for purposes of Sections 1.29,
1.48, 1.74(c), 1.107, 1.118, 2.1(a), 3.1(a), 3.2, 6.3(b), 6.5, 6.6, 6.9, 6.10
and 12.8 of the Loan Agreement, all references to the term “Loans” in such
Sections and each such reference is hereby amended to mean the Revolving Loans.

(iii) “Pro Rata Share” shall mean:

(A) with respect to a Revolving Loan Lender’s obligation to make Revolving Loans
and to acquire interests in Letter of Credit Accommodations and receive payments
of interest and principal with respect thereto and with respect to increases in
the Revolving Loan Commitments as provided for herein, the fraction (expressed
as a percentage) the numerator of which is such Revolving Loan Lender’s
Revolving Loan Commitment and the

 

7



--------------------------------------------------------------------------------

denominator of which is the aggregate amount of all of the Revolving Loan
Commitments of Lenders, as adjusted from time to time in accordance with the
provisions of Section 13.7 hereof; provided, that, if the Revolving Loan
Commitments have been terminated, the numerator shall be the unpaid amount of
such Revolving Loan Lender’s Revolving Loans and its interest in the Letter of
Credit Accommodations and the denominator shall be the aggregate amount of all
unpaid Revolving Loans and Letter of Credit Accommodations;

(B) with respect to a Term B-1 Loan Lender’s obligation to make Term B-1 Loans
and receive payments of interest and principal with respect thereto and with
respect to decreases in the Term B-1 Loan Commitments as provided for herein,
the fraction (expressed as a percentage) the numerator of which is such Term B-1
Loan Lender’s Term B-1 Loan Commitment and the denominator of which is the
aggregate amount of all of the Term B-1 Loan Commitments of Term B-1 Loan
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; and

(C) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 11.5 of the Loan Agreement and
the voting rights set forth in Section 11.3 of the Loan Agreement), the fraction
(expressed as a percentage) the numerator of which is the aggregate amount of
all of such Lender’s Commitments and the denominator of which is the aggregate
amount of all of the Commitments of all Lenders; provided, that, if the
Revolving Loan Commitments have been terminated, the numerator shall be the
unpaid amount of each Lender’s Loans (and in the case of Revolving Loan Lenders,
its interest in the Letter of Credit Accommodations) and the denominator shall
be the aggregate amount of all unpaid Revolving Loans, Letter of Credit
Accommodations and Term B-1 Loans.

1.3 Interpretation. For purposes of this Amendment No. 5, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2. Term B-1 Loans.

2.1 Making of Term B-1 Loans.

(a) Subject to and upon the terms and conditions contained herein and in the
Loan Agreement, each Term B-1 Loan Lender severally (and not jointly) agrees to
make its Pro Rata Share of Term B-1 Loans to Borrowers upon the one-time request
of Lead Borrower in accordance with Section 2.1(c)(ii) hereof on any Business
Day on or prior to October 1, 2007 (or such later date as all of the Term B-1
Loan Lenders, Agent and Lead Borrower may agree in writing), in the aggregate
principal amount equal to the Total Term B-1 Loan Commitments. Each Term B-1
Loan made in accordance with Section 2 hereof is (a) to be repaid, together with
interest and other amounts, in accordance with the Loan Agreement, Amendment
No. 5 and the other Financing Agreements and (b) secured by the Collateral. All
of the Term B-1 Loans shall be made on the same date pursuant to a one-time
advance in accordance with the terms herein

(b) The principal amount of the Term B-1 Loans shall be repaid in seventy-two
(72) consecutive monthly installments (or earlier as provided herein) payable on
the first day of each month commencing with the first day of the month
immediately following the Term B-1

 

8



--------------------------------------------------------------------------------

Loan Funding Date; provided, that, the entire unpaid principal amount of the
Term B-1 Loans and all accrued and unpaid interest thereon shall be due and
payable upon the effective date of termination or non-renewal of the Financing
Agreements. The amount of each such monthly installment shall be equal to the
amount of the Total B-1 Term Loan Commitments divided by seventy-two (72).
Principal of Term B-1 Loans may be prepaid by Borrowers without premium or
penalty. Each such prepayment shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid and shall be applied
to the remaining installments of principal in the inverse order of maturity. Any
repayments of Term B-1 Loans may not be reborrowed.

(c) In addition to the conditions precedent set forth in set forth in
Section 4.2 of the Loan Agreement, each of the following is an additional
condition precedent to the making of the Term B-1 Loans: the fair market value
of the Inventory of Borrowers as of the Term B-1 Loan Funding Date shall be not
less than $130,000,000, Agent shall have received not less than two (2) Business
Days’ prior written notice of the request of Lead Borrower for the Term B-1
Loans, such notice shall be irrevocable and on and after giving effect to the
making of the Term B-1 Loans, the principal amount of all outstanding Revolving
Loans shall not exceed the Revolving Loan Limit.

2.2 Term B-1 Loan Interest.

(a) Subject to Section 6.4 of the Loan Agreement, Borrowers shall pay to Agent,
for the benefit of the Term B-1 Loan Lenders, interest on the outstanding
principal amount of the Term B-1 Loans at the Term B-1 Loan Interest Rate. All
interest accruing with respect to the Term B-1 Loans hereunder from and after
(i) the effective date of termination or non-renewal of the Loan Agreement or
(ii) the date of the occurrence of an Event of Default and for so long as such
Event of Default is continuing shall be payable on demand in accordance with
Section 6.4 of the Loan Agreement.

(b) Lead Borrower may from time to time request that the Adjusted Eurodollar
Rate for the Term B-1 Loans continue for an additional Interest Period in
accordance with Section 3.1(b) of the Loan Agreement.

(c) All interest charges related to the Term B-1 Loans shall be (i) calculated
based upon the applicable Term B-1 Loan Interest Rate, (ii) calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and
(iii) paid monthly in arrears to Agent on the first day of each calendar month,
or at Agent’s option, charged to any Borrower’s account(s) maintained by Agent
as of the first day of each calendar month subject to Section 6.4 of the Loan
Agreement.

(d) In no event shall charges constituting interest payable by Borrowers to
Agent, for the benefit of Term B-1 Loan Lenders, exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any such part
or provision of this Amendment No. 5 or any of the other Financing Agreements is
in contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

 

 

9



--------------------------------------------------------------------------------

2.3 Term B-1 Loan Fee. In addition to all other fees and charges payable by any
Borrower or Guarantor to Agent and Lenders under the Loan Agreement, Amendment
No. 5 or any of the other Financing Agreements, in consideration of the Term B-1
Loan arrangements set forth herein, Borrowers shall pay to Agent, for the
account of Term B-1 Loan Lenders, or Agent, at its option, may charge the loan
account of Borrowers maintained by Agent, a funding fee in the amount of
$60,000, which fee will be fully earned and payable as of the Term B-1 Loan
Funding Date and shall constitute part of the Obligations.

2.4 Amendment No. 3 Term B Loans. None of the Term B Loans referenced in
Amendment No. 3 have been made and any provisions for the making of such Term B
Loans set forth in Amendment No. 3 are of no force and effect.

3. Letter of Credit Accommodations. Section 2.2(b) of the Loan Agreement is
hereby amended by deleting the table therein and replacing it with the
following:

 

Tier

    

Monthly Average
Excess Availability

     Applicable Letter of
Credit Fee Margin

1

     $50,000,000 or more      1 1/4%

2

    

Greater than or equal to

$30,000,000 and less

than $50,000,000

     1 1/2%

3

    

Greater than or equal to

$15,000,000 and less

than $30,000,000

     1 3/4%

4

     Less than $15,000,000      2 %

4. Collection of Accounts. The second sentence of Section 6.3(b) of the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“For the purposes of calculating interest on the Obligations, such payments or
other funds received will be applied (conditional upon final collection) to the
Obligations on the Business Day of receipt of immediately available funds by
Agent in the Agent Payment Account provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
the applicable loan account on such day, and if not, then on the next Business
Day.”

5. Payments.

5.1 As of the Term B-1 Loan Funding Date, Section 6.4(a) of the Loan Agreement
is hereby deleted in its entirety and the following substituted therefor:

(a) “(a) All Obligations shall be payable to the Agent Payment Account as
provided in Section 6.3 or such other place as Agent may designate from time to
time. Subject to

 

10



--------------------------------------------------------------------------------

the other terms and conditions contained herein, Agent shall apply payments
received or collected from any Borrower or for the account of any Borrower
(including the monetary proceeds of collections or of realization upon any
Collateral) as follows:

(i) first, to the payment in full of any fees, indemnities or expense
reimbursements then due to Agent and Lenders from Borrowers;

(ii) second, to the payment in full of interest then due in respect of any Loans
(and including any Special Agent Advances);

(iii) third, to the payment or prepayment in full of principal in respect of
Special Agent Advances;

(iv) fourth, to the payment or prepayment in full of principal in respect of the
Revolving Loans or to pay or prepay Obligations arising under or pursuant to any
Interest Rate Protection Agreement of any Borrower that has been approved in
writing by Agent (up to the amount of any then effective Reserve established in
respect of such Obligations) on a pro rata basis;

(v) fifth, to the payment in full of principal in respect of the Term B-1 Loans
then due;

(vi) sixth, to the payment or prepayment in full of any other Obligations
whether or not then due, in such order and manner as Agent reasonably determines
or to be held as cash collateral in connection with any Letter of Credit
Accommodations or other contingent Obligations (but not including for purposes
of this clause “sixth” any Obligations arising under or pursuant to any Interest
Rate Protection Agreement);

(vii) seventh, to the payment or prepayment in full of any Obligations arising
under or pursuant to Interest Rate Protection Agreements that have been approved
in writing by Agent (other than to the extent provided for above) and any
Obligations then due to any Affiliate of Agent arising from or in connection
with any Interest Rate Protection Agreement, as to all of such Obligations on a
pro rata basis.

Provided, that, in each instance set forth above in Section 6.4(a) above so long
as no Priority Event has occurred and is continuing, this Section 6.4(a) shall
not be deemed to apply to any payment by a Borrower specified by such Borrower
to be for the payment of specific Obligations then due and payable (or
prepayable) under and in accordance with any provision of this Agreement.”

5.2 As of the Term B-1 Loan Funding Date, Section 6.4 is hereby amended by
adding the following new subsections (c), (d) and (e):

“(c) Notwithstanding anything to the contrary contained in Section 6.4(a) above
or otherwise herein, at any time on and after a Priority Event and for so long
as the same is continuing, Agent shall apply payments received or collected from
any Borrower or for the account of any Borrower (including the monetary proceeds
of collections or of realization upon any Collateral) as follows:

 

11



--------------------------------------------------------------------------------

(i) first, to the payment in full of any fees (other than the Early Termination
Fee), indemnities or expense reimbursements then due to Agent and Lenders from
Borrowers;

(ii) second, to the payment in full of interest then due in respect of any
Revolving Loans (and including any Special Agent Advances);

(iii) third, to the payment or prepayment in full of principal in respect of
Special Agent Advances;

(iv) fourth, to the payment or prepayment in full of principal in respect of the
Revolving Loans or to the payment or prepayment in full of Obligations arising
under or pursuant to any Interest Rate Protection Agreement of any Borrower that
has been approved in writing by Agent (up to the amount of any then effective
Reserve established in respect of such Obligations) on a pro rata basis;

(v) fifth, to be held as cash collateral in connection with any Letter of Credit
Accommodations or other contingent Obligations (but not including for purposes
of this clause “fifth” any Obligations arising under or pursuant to any Interest
Rate Protection Agreement and as to Letter of Credit Accommodations only up to
the amount provided for in Section 13.1(a) for such Obligations);

(vi) sixth, to the payment in full of interest then due in respect of Term B-1
Loans;

(vii) seventh, to the payment in full of principal in respect of the Term B-1
Loans then due;

(viii) eighth, to the payment or prepayment in full of any other Obligations
whether or not then due (including the Early Termination Fee), in such order and
manner as Agent reasonably determines;

(ix) ninth, to the payment or prepayment in full of any Obligations arising
under or pursuant to Interest Rate Protection Agreements that have been approved
in writing by Agent (other than to the extent provided for above) and any
Obligations then due to any Affiliate of Agent arising from or in connection
with any Interest Rate Protection Agreement, as to all of such Obligations on a
pro rata basis.

(d) All references to “payment in full” or “payment or prepayment in full” in
this Section 6.4 means all amounts owing in respect of the Obligations referred
to, including any principal, interest, fees, costs, expenses and other amounts
owed to Agent or any Lender which would accrue and become due but for the
commencement of any case under the Bankruptcy Code or any similar statute,
whether or not such amounts are allowed or allowable in whole or in part in such
a case, but excluding (i) interest to the extent paid in excess of amounts based
on the pre-default rates (but not any other interest) and (ii) fees paid in
respect of the waiver of an Event of Default, in each case as to amounts under
clause (i) and (ii) only to the extent that such amounts are disallowed in any
case with respect to Borrowers under the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement,
(i) unless so directed by Lead Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Eurodollar Rate Loans, except (A) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (B) in the event that there are no outstanding Prime Rate Loans and
(ii) to the extent any Borrower uses any proceeds of the Loans or Letter of
Credit Accommodations to acquire rights in or the use of any Collateral or to
repay any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letter of Credit Accommodations that were not
used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Accommodations the proceeds of which were used to acquire
rights in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.”

6. Sale of Assets.

6.1 Section 9.7(b)(viii)(A)(1) is hereby deleted in its entirety and the
following substituted therefor: “Intentionally deleted”.

6.2 Section 9.7(b)(x) is hereby deleted in its entirety and the following
substituted therefor: “Intentionally deleted”.

7. Dissolution. Section 9.7(c) of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

“(c) wind up, liquidate or dissolve, except that United, Custer, Gruber Food
Town, JFW, LLJ and any other Guarantor (other than Parent) may wind up,
liquidate and dissolve, provided, that, each of the following conditions is
satisfied, (i) the winding up, liquidation and dissolution of such Borrower or
Guarantor (as the case may be) shall not violate any law or any order or decree
of any court or other Governmental Authority in any material respect and shall
not conflict with or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or any other agreement or instrument to
which any Borrower or Guarantor is a party or may be bound, (ii) such winding
up, liquidation or dissolution shall be done in accordance with the requirements
of all applicable laws and regulations, (iii) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Borrower or
Guarantor (as the case may be) shall be duly and validly transferred and
assigned to any other Borrower, free and clear of any liens, restrictions or
encumbrances other than the security interest and liens of Agent (and Agent
shall have received such evidence thereof as Agent may require) and Agent shall
have received such deeds, assignments or other agreements as Agent may request
to evidence and confirm the transfer of such assets of such Borrower or
Guarantor (as the case may be) to such other Borrower, (iv) Agent shall have
received all documents and agreements that any Borrower or Guarantor has filed
with any Governmental Authority or as are otherwise required to effectuate such
winding up, liquidation or dissolution, (v) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or

 

13



--------------------------------------------------------------------------------

otherwise become liable in respect of any obligations or liabilities of the
entity that is winding up, liquidating or dissolving, unless such Indebtedness
is otherwise expressly permitted hereunder, except that, upon the effectiveness
of each such winding up, liquidation or dissolution of any of United, Custer or
Gruber Food Town, each remaining Borrower hereby expressly (A) assumes and
agrees to be directly and primarily liable in all respects for all Obligations
of United, Custer or Gruber Food Town (as the case may be) under, contained in,
or arising out of the Loan Agreement and the other Financing Agreements and
(B) agrees to perform, comply with and be bound by all terms, conditions and
covenants of the Loan Agreement and the other Financing Agreements applicable to
all Borrowers and as applied to United, Custer or Gruber Food Town (as the case
may be), (vi) Agent shall have received not less than ten (10) Business Days
prior written notice of the intention of such Borrower or Guarantor (as the case
may be) to wind up, liquidate or dissolve, (vii) in the case of the winding up,
liquidation or dissolution of United, Custer or Gruber Food Town, after giving
effect thereto, Excess Availability shall be not less than $20,000,000 and
(viii) as of the date of such winding up, liquidation or dissolution and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred; or”

8. Indebtedness. Section 9.9(b) of the Loan Agreement is hereby amended by
(a) deleting the reference to “$10,000,000” contained therein and substituting
“$50,000,000” therefor and (b) deleting the reference to “$25,000,000” contained
therein and substituting “$150,000,000” therefor.

9. Loans, Investments, Etc. Section 9.10(h)(iii) of the Loan Agreement is hereby
amended by (a) deleting the reference to “$5,000,000” contained therein and
substituting “$15,000,000” therefor and (b) deleting the reference to
“$20,000,000” contained therein and substituting “$50,000,000” therefor.

10. Transactions with Affiliates. Section 9.12 of the Loan Agreement is hereby
amended by adding the following at the end of subsection (a) thereof:

“, provided further that, Parent may make charitable contributions to an
Affiliate that is a foundation qualified under Section501(c)(3) of the Code so
long as each of the following conditions is satisfied: (i) as of the date of any
such charitable contribution and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing and (ii) the
aggregate amount of all such charitable contributions made in any calendar year
shall not exceed $2,500,000

11. Minimum EBITDA. Section 9.18 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefore: “Intentionally deleted”.

12. Cost and Expenses. Section 9.24 of the Loan Agreement is hereby amended by
adding the following at the end of subsection (f) thereof:

“provided, that, so long as at the time such field examination is conducted
(i) no Default or Event of Default shall exist or have occurred and be
continuing and (ii) Excess Availability is equal to or greater than $40,000,000,
Borrowers and Guarantors shall not be required to pay such costs, expenses and
pier diem charges for more than one (1) such field examination in any twelve
(12) month period (and any field examinations conducted

 

14



--------------------------------------------------------------------------------

at such time as a Default or Event of Default shall exist or have occurred and
be continuing or at such time when Excess Availability is less than $40,000,000
shall not be deemed to constitute a field examination for purposes of such
limitation);”

13. Fixed Charge Coverage Ratio. Section 9 of the Loan Agreement is hereby
amended by adding the following new Section 9.26 at the end thereof:

“9.26 Fixed Charge Coverage Ratio. Borrowers and Guarantors shall not permit,
(a) for the period from the Amendment No. 5 Effective Date through and including
the date that is the first anniversary of such date, the Fixed Charge Coverage
Ratio of Borrowers (on a combined basis) to be less than .85:1.00, (b) for the
period from the date that is the first anniversary of the Amendment No. 5
Effective Date through and including the date that is the second anniversary of
the Amendment No. 5 Effective Date, the Fixed Charge Coverage Ratio of Borrowers
(on a combined basis) to be less than .90:1.00, (c) for the period from the date
that is the second anniversary of the Amendment No. 5 Effective Date through and
including the date that is the third anniversary of the Amendment No. 5
Effective Date, the Fixed Charge Coverage Ratio of Borrowers (on a combined
basis) to be less than .95:1.00 and (d) for the period from the date that is the
third anniversary of the Amendment No. 5 Effective Date through and including
the date that is the fourth anniversary of the Amendment No. 5 Effective Date
and at all times thereafter, the Fixed Charge Coverage Ratio of Borrowers (on a
combined basis) to be less than 1.00:1.00; provided, that, Borrowers and
Guarantors shall not be required to comply with this covenant at any time during
any period so long as the aggregate Excess Availability of Borrowers shall have
been not less than $25,000,000.”

14. Remedies. Section 10.2(i) of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

“(i) Notwithstanding anything to the contrary contained herein, except as the
Required Term B-1 Loan Lenders shall otherwise agree, Agent shall demand payment
of the Obligations and commence and pursue such other Enforcement Actions as
Agent in good faith deems appropriate within ninety (90) days (except with
respect to Events of Default described in Sections 10.1(f) and 10.1(g), Agent
shall take such Enforcement Actions as it deems appropriate under the
circumstances promptly upon receipt of notice) after the date of the receipt by
Agent of written notice executed and delivered by the Required Term B-1 Loan
Lenders of a Term B-1 Loan Action Default, and requesting that Agent commence
Enforcement Actions, provided, that, (i) such Term B-1 Loan Action Default has
not been waived or cured, (ii) in the good faith determination of Agent, taking
an Enforcement Action is permitted under the terms of this Agreement and
applicable law, (iii) taking an Enforcement Action shall not result in any
liability of Agent or Lenders to Borrower or any other person, and (iv) Agent
shall be entitled to all of the benefits of Sections 12.2, 12.3 and 12.5
hereof.”

15. Amendments and Waivers. Section 11.3(e) of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“(e) Notwithstanding anything to the contrary contained in Section 11.3(a), no

 

15



--------------------------------------------------------------------------------

such amendment, waiver, discharge or termination shall provide for any such
amendment, waiver, discharge or termination of any of the following to the
extent provided below without the consent of Agent and Required Term B-1 Loan
Lenders:

(i) the terms of Sections 9.18, 9.19, 9.20 or 9.26 hereof (or any definition
with respect to financial terms used in such financial covenant in a manner
which has the effect of reducing the amounts which Borrowers are required to
maintain pursuant to such financial covenants);

(ii) the definitions of “Adjusted Eurodollar Rate”, “Borrowing Base” (but only
to the extent such proposed change in the definition would increase the advance
rates above those in effect on the date hereof), “Change of Control”,
“Consolidated Adjusted Net Income”, “EBITDA”, “Eligible Accounts”, “Eligible
Inventory”, “Eligible Transferee”, “Excess Availability”, “Material Adverse
Effect”, “Net Recovery Percentage”, “Priority Event”, “Pro Rata Share”, “Term
B-1 Loan”, “Term B-1 Loan Action Default”, or “Term B-1 Loan Interest Rate”;

(iii) the terms of Section 2 of Amendment No. 5;

(iv) any of the following Sections hereof in any material respect: 6.4, 7.7,
9.7, 9.8, 9.9, 9.10, 9.11, 9.12(b), 9.16, 9.21, 10.2, 11.3, 12.8, 12.11,
13.1(a), or 13.7 hereof,

(v) an increase in the Maximum Credit or the Revolving Loan Limit or the
outstanding principal amount of the Term B-1 Loans;

(vi) forgiveness, compromise or cancellation of any of the Term B-1 Loans.”

16. Term. Section 13.1(a) of the Loan Agreement is hereby amended by deleting
the reference therein to “SEVEN (7) YEARS” from the first sentence thereof and
replacing it with “NINE (9) YEARS”.

17. Assignments; Participations.

17.1 As of the Term B-1 Loan Funding Date, Section 13.7(a) of the Loan Agreement
is hereby amended by deleting the reference to “a portion equal to at least
$5,000,000 in the aggregate for the assigning Lender” contained therein and
replacing it with the following: “a portion equal to at least $5,000,000 in the
aggregate for the assigning Lender (or in the case of any Term B-1 Loan Lender,
a portion equal to at least $1,000,000)”.

17.2 As of the Term B-1 Loan Funding Date, Section 13.7 of the Loan Agreement is
hereby amended by adding the following new subsection (i) at the end thereof:

“(i) A Term B-1 Loan may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register or comparable register.
Any assignment or sale of all or part of such Term B-1 Loan may be effected only
by registration of such assignment or sale on the Register (or comparable
register). Prior to

 

16



--------------------------------------------------------------------------------

the registration of assignment or sale of any Term B-1 Loan, Agent and Borrowers
shall treat the Person in whose name such Loan is registered as the owner
thereof for the purpose of receiving all payments thereon and for all other
purposes, notwithstanding notice to the contrary. In the event that any Term B-1
Loan Lender sells participations in a Term B-1 Loan, such Term B-1 Loan Lender
shall maintain a register on which it enters the name of all participants in the
Term B-1 Loan (the “Participant Register”). A Term B-1 Loan may be participated
in whole or in part only by registration of such participation on the
Participant Register. Any participation of such Term B-1 Loan may be effected
only by the registration of such participation on the Participant Register.”

18. Amendment Fee. In addition to all other fees and charges payable by any
Borrower or Guarantor to Agent and Lenders under the Loan Agreement, Amendment
No. 5 or any of the other Financing Agreements, in consideration of the
amendments set forth herein, Borrowers shall pay to Agent, for the account of
Lenders or Agent, at its option, may charge the loan account of Borrowers
maintained by Agent, an amendment fee in the amount of $100,000, which fee is
fully earned and payable as of the date hereof and shall constitute part of the
Obligations.

19. Representations and Warranties. Each Borrower and Guarantor hereby
represents and warrants to Agent and Lenders the following (which shall survive
the execution and delivery of this Amendment No. 5), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations to Borrowers:

19.1 This Amendment No. 5 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
of the Borrowers and Guarantors, as the case may be, contained herein and
therein, constitute the legal, valid and binding obligations of each of the
Borrowers and Guarantors, respectively, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

19.2 The execution, delivery and performance of this Amendment No. 5 are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound.

19.3 No Default or Event of Default exists or has occurred and is continuing.

20. Condition Precedent. The effectiveness of the amendments contained herein
shall only be effective upon the following:

 

17



--------------------------------------------------------------------------------

20.1 Agent shall have received an executed original or executed original
counterparts of this Amendment No. 5, duly authorized, executed and delivered by
the parties hereto (including all Lenders required for the consent and
amendments provided for herein); and

20.2 Agent shall have received a true and correct copy of any consent, waiver or
approval (if any) to or of this Amendment No. 5, which any Borrower is required
to obtain from any other Person.

21. Effect of this Amendment. Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 5, the provisions of this Amendment No. 5 shall control.

22. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 5.

23. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 5 and the other Financing Agreements (except as otherwise provided
therein) and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.

24. Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

25. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 5.

26. Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 5 by telefacsimile shall have the same force
and effect as the delivery of an original executed counterpart of this Amendment
No. 5. Any party delivering an executed counterpart of this Amendment No. 5 by
telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT    BORROWERS

WACHOVIA CAPITAL FINANCE

CORPORATION (CENTRAL), f/k/a

Congress Financial Corporation (Central), as Agent

   SPARTAN STORES, INC.

By:                                                                 
                                                   

   By:                                                                      
                                              

Title:                                                                 
                                               

   Title:                                                                      
                                            

SPARTAN STORES DISTRIBUTION, LLC

UWG COMPANY (F/K/A UNITED

WHOLESALE GROCERY COMPANY)

MARKET DEVELOPMENT CORPORATION

SPARTAN STORES ASSOCIATES, LLC

FAMILY FARE, LLC

MSFC, LLC

SEAWAY FOOD TOWN, INC.

THE PHARM OF MICHIGAN, INC.

VALLEY FARM DISTRIBUTING CO.

GRUBER’S FOOD TOWN, INC.

GRUBER’S REAL ESTATE LLC

PREVO’S FAMILY MARKETS, INC.

CUSTER PHARMACY, INC.

BUCKEYE REAL ESTATE MANAGEMENT CO.

SPARTAN STORES FUEL, LLC

   By:                                                                      
                                                 
Title:                                                                      
                                             GUARANTORS   

JFW DISTRIBUTING COMPANY

LLJ DISTRIBUTING COMPANY

SPARTAN STORES HOLDING, INC.

SI INSURANCE AGENCY, INC.

   By:                                                                      
                                                 
Title:                                                                      
                                         



--------------------------------------------------------------------------------

LENDERS  

WACHOVIA CAPITAL FINANCE

CORPORATION (CENTRAL), f/k/a

Congress Financial Corporation (Central)

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 

KEY BANK NATIONAL ASSOCIATION

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 

BANC OF AMERICA LEASING &

CAPITAL, LLC (successor by merger to

Fleet Capital Corporation)

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 

FIFTH THIRD BANK, an Ohio Banking Corporation

 

By:                                                                 
                                                        

 

Title:                                                                 
                                                     

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

List of Revolving Loan Commitments of Lenders

 

1.   

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

Commitment: $52,220,000

2.   

KEY BANK NATIONAL ASSOCIATION

Commitment: $30,000,000

3.   

BANC OF AMERICA LEASING & CAPITAL, LLC (successor to Fleet Capital Corporation)

Commitment: $31,112,500

4.   

NATIONAL CITY BUSINESS CREDIT

Commitment: $20,000,000

5.   

GENERAL ELECTRIC CAPITAL CORPORATION

Commitment: $50,000,000

6.   

FIFTH THIRD BANK

Commitment: $26,667,500



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

List of Term B-1 Loan Commitments of Term B-1 Loan Lenders

 

1.   

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

Term B-1 Loan Commitment: $7,780,000

2   

BANC OF AMERICA LEASING & CAPITAL, LLC (successor to Fleet Capital Corporation)

Term B-1 Loan Commitment: $3,887,500

3   

FIFTH THIRD BANK

Term B-1 Loan Commitment: $3,332,500



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

List of Commitments of Lenders

 

1.   

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

Commitment: $60,000,000

2.   

KEY BANK NATIONAL ASSOCIATION

Commitment: $30,000,000

3.   

BANC OF AMERICA LEASING & CAPITAL, LLC (successor to Fleet Capital Corporation)

Commitment: $35,000,000

4.   

NATIONAL CITY BUSINESS CREDIT

Commitment: $20,000,000

5.   

GENERAL ELECTRIC CAPITAL CORPORATION

Commitment: $50,000,000

6.   

FIFTH THIRD BANK

Commitment: $30,000,000